     Case 2:20-cv-00709-KJM-DMC Document 12 Filed 05/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM ALAN KUNEMAN,                            No. 2:20-CV-0709-KJM-DMC
12                      Plaintiff,
13           v.                                        ORDER
14    DOUGLAS M. PROUTY, et al.,
15                      Defendants.
16

17                 Plaintiff, who is proceeding pro se, brings this civil action. An initial scheduling

18   conference in this matter has been set for August 19, 2020. Defendants have filed motions to

19   dismiss noticed for hearing on August 5, 2020. On the Court’s own motion, and good cause

20   appearing therefor, the August 19, 2020, scheduling conference is vacated pending resolution of

21   defendants’ motions.

22                 IT IS SO ORDERED.

23

24   Dated: May 26, 2020
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
